Opinion issued March 4, 2014




                                 In The
                           Court of Appeals
                                For The
                       First District of Texas

                          NO. 01-14-00067-CR
                               ____________

                       KIERAN DAVIS, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 176th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1377948


                       MEMORANDUM OPINION
      Pro se appellant, Kieran Davis, has filed a motion to dismiss the appeal. See

TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2